DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 10/04/2022 to claim 74 have been entered. Claims 75, 80, and 84 are canceled. Claims 74-79, 81-83, and 85-96 remain pending, of which claims 74, 76-79, 81-83, 85, 90, and 92-98 are being considered on their merits. Claims 86-89 and 91 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any objections and/or rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 74, 77-79, 81, 82, 85, 90, and 92-98 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (US 2011/0081363; cite no. 321 in the IDS dated 3/22/2018), Mayeresse et al. (US 2006/0127415; cite no. 280 in the IDS dated 3/22/2018), Saghbini et al. (US 2012/0100522; cite no. 325 in the IDS dated 3/22/2018) and Baust et al. (US 2012/0028933; cite no. 323 in the IDS dated 3/22/2018).
“alanine-glutamine” is read in light of the specification at ¶0080 as a dipeptide. “generating one or more pretreated cells” in claim 74 is generic and so is given its broadest reasonable interpretation as the intended outcome of incubating step (i) of claim 74, see M.P.E.P. § 2111 and 2111.04
Whitney teaches compositions for dry storage of biological materials such as cells at room temperature, the composition comprising a dry storage matrix and zwitterionic stabilizers (Abstract). Whitney teaches a composition for dry storage of nucleic acids comprising a Tris-EDTA at a pH of 8 and betaine (Example 2), reading on elected species of betaine for claims 74, 84, 85, and 90. Whitney envisions adding a sponge-like material to said compositions to influence solubility properties of said composition, wherein the sponge-like material comprises polyvinyl alcohol (PVA) (¶0103), reading on the elected species of PVA claims 74, 84, 85, and 90 and on the solid support of claim 78. Whitney teaches alanine, glutamine, hydroxyectoine and betaine as equivalents and as exemplary osmolyte stabilizers (¶0016 & 0145), reading in-part on the elected species of alanine-glutamine dipeptide of claims 74, 84, 85, and 90. Whitney teaches bis-TRIS as an exemplary buffer (¶0177), reading on the elected species of bis-TRIS for claims 74, 84, 85, and 90. Whitney claims and envisions incubating cells with the dry storage compositions such as to dehydrate the cells (Abstract; ¶0072-0075; claims 20 and 36), reading on the cells of claim 74.  Whitney envisions rehydrated substantially dry stored cells (¶0076), reading on claim 79. Whitney teaches the addition of osmolytes such as sucrose and trehalose (¶0145), reading on claims 92 and 93. Whitney teaches and claims a zwitterionic stabilizer chemical formula which encompasses proline and trans-4-hydroxyl-L-proline as a species of the generic chemical formula (Claim 20, formula III or ¶0010, formula (III), wherein, X = -OH for hydroxyproline, wherein X = -H for proline, and wherein R1=R2=-H for both proline and hydroxyproline and noting that formula (III) shows the protonated nitrogen and the deprotonated carboxylate), reading on the hydroxyproline of claim 94 and the embodiment of a synthetic amino acid for claim 74. Whitney teaches the addition of chelators such as EDTA (¶0179), reading on claims 96 and 97. Whitney teaches that DNA obtained from HEK-293T cells and dry stored at 85°C for 1 year in borate/stabilizer matrices is substantially the same as DNA stored at -20°C (¶0064, Fig. 2, and ¶0203), reading in-part on claim 98. Whitney  teaches 10, 25, 50, and 100 mM hydroxyectoine and a pH of about 8.3 combined with sodium tetraborate as effective concentrations to stabilize and dry store nucleic acids a room temperature (Fig. 2 and ¶0063; Example 4), reading in part on the alanine-glutamine concentrations of claim 74. 
Regarding claim 98, claim scope is generally not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, claim 98 simply recites the intended outcome of claim 79, and Whitney makes clear that DNA obtained from HEK-293T cells and dry stored at 85°C for 1 year in borate/stabilizer matrices is substantially the same as DNA stored at -20°C, providing a reasonable basis absent any showing to the contrary that the DNA contained with dry stored cells as claimed would likely retain its structural integrity (e.g. one embodiment of “substantially the same”) after storage for 1 hour at similar or lower temperatures as taught by Whitney.
Regarding claims 74, 84, 85 and 90, Whitney does not teach an alanine-glutamine dipeptide. Regarding claim 74, Whitney does not teach a predehydration composition comprising an apoptosis inhibitor. Regarding claim 74, Whitney does not teach 10-200 mM of an alanine-glutamine dipeptide. Regarding claims 77, 81, and 82, Whitney does not teach salubrinal as a species of reversible apoptosis inhibitor. Regarding claim 79, Whitney does not teach rehydrating the cells with an apoptosis inhibitor. 
Mayeresse teaches methods of drying biological and other labile samples so that they can be preserved as a highly viscous liquid (Abstract). Mayeresse teaches that amino acids act as stabilizing agents and then teaches preferred amino acids comprising glycine, alanine, arginine, lysine and glutamine although any amino acid, or a combination of amino acids, peptide, hydrolyzed protein or protein such as serum albumin can act as a stabilizing agent (¶0027), reading in part on the alanine-glutamine dipeptide of claims 74, 77-82, 84, 85 and 90.
Saghbini teaches a composition that enables stabilization and storage of samples capable of reducing the water activity level of said samples (Abstract). Saghbini further teaches adding apoptosis inhibitors (¶0008 or 0009 or ¶0054), reading in part on claims 74, 77, and 79-82.
Baust teaches that salubrinal is an apoptosis inhibitor (¶0016) that improves post-storage viabilities of human corneal endothelial cells stored at 4°C (¶0104), reading on claims 74, 77, and 79-82. 
Regarding the alanine-glutamine dipeptide of claims 74, 77-82, 84, 85 and 90, it would have been obvious before the invention was filed to add an alanine-glutamine dipeptide to the stabilizing composition and methods of Whitney in view of Mayeresse. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Whitney and Mayeresse are directed towards stabilizer compositions and methods of storing biological samples, because Whitney and Mayeresse both teach that the free amino acids of alanine and glutamine act as stabilizers, and because Mayeresse teaches peptides and protein hydrolysates comprising in-part alanine and glutamine as alternative embodiments. The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. Furthermore, the close structural similarity between alanine and glutamine as compared to the alanine-glutamine dipeptide suggests similar properties, see M.P.E.P. § 2144.09. In the instant case, Mayeresse teaches alanine and glutamine as species of stabilizer, and so their combination as a dipeptide must be held as prima facie obvious absent evidence of any unexpected result to the contrary.
Regarding claims 74 and 77, it would have been obvious before the invention was filed to add the salubrinal of Baust in view of Saghbini to Whitney’s cells and to them remove the salubrinal of Baust prior to dry storage. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Whitney, Saghbini and Baust are both directed towards biological storage compositions and because Saghbini teaches generic apoptosis inhibitors as an exemplary class of stabilizers. The skilled artisan would have been motivated to so because Baust teaches that salubrinal improves post-storage viabilities of human corneal endothelial cells stored at 4°C, and so adding the apoptosis inhibitor as a pretreatment step or during the rehydration step would be predictably advantageous to enhance cellular health, and then removing it would be advantageous as the prior art as a whole does not suggest apoptosis inhibitors in Whitney’s dry storage composition would necessarily further improve cell health.
Regarding claims 79, 81, and 82, it would have been obvious before the invention was filed to add the salubrinal of Baust in view of Saghbini to Whitney’s cells to rehydrate said cells after dry storage. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Whitney, Saghbini and Baust are both directed towards biological storage compositions and because Saghbini teaches generic apoptosis inhibitors as an exemplary class of stabilizers. The skilled artisan would have been motivated to so because Baust teaches that salubrinal improves post-storage viabilities of human corneal endothelial cells stored at 4°C, and so adding the apoptosis inhibitor as a pretreatment step or during the rehydration step would be predictably advantageous to enhance cellular health.
Regarding the 10-200 mM concentration of the alanine-glutamine dipeptide of claim 74, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Whitney teaches that betaine, alanine, glutamine, and hydroxyectoine as equivalents and as exemplary osmolyte stabilizers and that 10, 25, 50, and 100 mM hydroxyectoine is effective to stabilize and dry store nucleic acids a room temperature. When further considered with the structural similarly of the claimed alanine-glutamine dipeptide to the free alanine and glutamine taught by the art (see M.P.E.P. § 2144.09), the preponderance of evidence at this time suggests that the hydroxyectoine concentrations would reasonably inform a person of ordinary skill in the art to effective and optimal concentrations of betaine and alanine-glutamine in methods of dry storing cells. Thus, the burden is shifted back to establish criticality of the claimed betaine and alanine-glutamine concentrations by objective evidence.
While Baust is silent of salubrinal is reversible or not, salubrinal is read as both a reversible and exemplary apoptotic inhibitor in light of the specification at ¶0009 and ¶0097 absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney, Mayeresse, Saghbini, and Baust as applied to claim 74 above, and further in view of Zajaczkowski et al. (Tissue Engineering (2003), 9(3), 525-533) and Eagle (Science (1971), 174(4008), 500-503).
This rejection addresses MCS196 from table 1 as reading on the elected species for claim 76: 50 mM ALA-GLN (alanine-glutamine), 50 mM Betaine, 10 mM Bis-Tris, 0.33% PVA, pH 6.0.
The teachings of Whitney, Mayeresse, Saghbini, and Baust are relied upon as set forth above.
Whitney further teaches 10, 25, 50, and 100 mM hydroxyectoine and a pH of about 8.3 combined with sodium tetraborate as effective concentrations to stabilize and dry store nucleic acids a room temperature (Fig. 2 and ¶0063; Example 4), reading in part on the betaine and alanine-glutamine concentrations of claim 76. Whitney further envisions a dissolvable matrix such as a gel (¶0103), reading in-part on claim 76.
Zajaczkowski teaches that a 20% solution of crosslinked PVA hydrogel is effective at binding mammalian cells, wherein fibronectin is covalently linked to the PVA hydrogel (Abstract; p526, subheading “Hydrogel synthesis”; Fig. 1), reading in part on the PVA concentration of claim 76.
Eagle teaches that the buffering agent BIS-TRIS has a pKa of about 6.46, and a concentration of 20 mM is not sufficiently toxic against 5 representative species of mammalian cells (Table 2), reading in part on the bis-TRIS concentration of claim 76. Eagle recommends 10 mM BIS-TRIS to buffer cell culture media compositions at about 6.5 (Table 3), reading on the bis-TRIS concentration of claim 76.
Regarding the elected species of 10 mM Bis-Tris (MCS196 in Table 1) for claim 76, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Eagle teaches that 10 mM bis-TRIS is optimal to buffer cell culture media at a slightly acidic pH of about 6.5 and that concentrations of bis-TRIS up to 20 mM are generally nontoxic to mammalian cells. Therefore, the burden is shifted back to Applicant to show the criticality of the bis-TRIS concentration as embodied by claim 76.
Regarding the elected species of pH of 6.0 (MCS196 in Table 1) for claim 76, A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In this case, a difference of 0.5 pH units as compared to the teachings of Eagle’s bis-TRIS buffered compositions would not be expected to alter the properties of the cells as Eagle further teaches a pH range of 6.5-8.3 for cell culture media compositions. Therefore, the burden is shifted back to Applicant to show the criticality of a pH of 6.0 as embodied by claim 76.
Regarding the elected species of 50 mM ALA-GLN (alanine-glutamine), 50 mM Betaine, and 0.33% PVA (MCS196 in Table 1) for claim 76, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Zajaczkowski teaches the PVA hydrogel concentration is a result effective variable with respect to cell adhesion when combined with known cell-adhesive proteins (fibronectin). Similarly, Whitney teaches that betaine, alanine, glutamine, and hydroxyectoine as equivalents and as exemplary osmolyte stabilizers and that 10, 25, 50, and 100 mM hydroxyectoine is effective to stabilize and dry store nucleic acids a room temperature. When further considered with the structural similarly of the claimed alanine-glutamine dipeptide to the free alanine and glutamine taught by the art (see M.P.E.P. § 2144.09), the preponderance of evidence at this time suggests that the hydroxyectoine concentrations would reasonably inform a person of ordinary skill in the art to effective and optimal concentrations of betaine and alanine-glutamine in methods of dry storing cells. Thus, the burden is shifted back to establish criticality of the claimed betaine and alanine-glutamine concentrations by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney, Mayeresse, Saghbini, and Baust as applied to claims 74 and 79 above, and further in view of Fujita et al. (Cell Transplantation (2005), 14, 391-396).
The teachings of Whitney, Mayeresse, Saghbini, and Baust are relied upon as set forth above.
	Regarding claim 83, Whitney, Mayeresse, Saghbini, and Baust do not teach differing species of apoptosis inhibitors.
	Fujita teaches that addition of ZVAD, as apoptotic caspase inhibitor, increases hepatocyte viability and function at 6 and 24 hours post-thaw. (Abstract; p391, subheading “Hepatocyte Cryopreservation”), reading on claim 83. Fujita teaches increased LDH secretion, increase albumin secretion, reduction of cytoplasmic histone-associated DNA fragments (a measurement of apoptosis), and increased urea synthesis in the ZVAD-treated hepatocytes as compared to controls (Fig. 1-4, respectively), which is indicative of improved hepatocyte function (p395, l3ft column, paragraph starting “In this study…”), reading on claim 83. 
It would have been obvious before the invention was made to combine the caspase inhibitor, ZVAD, of Fujita as an apoptotic inhibitor with Baust’s apoptotic inhibitor, salubrinal, in Whitney’s methods in view of Saghbini.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Whitney, Saghbini and Baust are both directed towards biological storage compositions, because Saghbini teaches generic apoptosis inhibitors as an exemplary class of stabilizers. The skilled artisan would have been motivated to do so because both Baust and Fujita teach that the different species of apoptosis inhibitors improve mammalian cellular viability after stress (i.e. post-thaw), and so the combination of the two apoptotic inhibitors would likely improve or at least maintain cellular health and viability in Whitney’s methods. Also see M.P.E.P. § 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.



Response to Arguments
Applicant’s arguments on pages 6-14 have been fully considered, but not found persuasive of error for the reasons given below. 
Applicant’s specific remarks begin on pages 8-9 of the reply, where Applicant alleges that Whitney is deficient by not teaching any predehydration composition comprising an apoptosis inhibitor  and by not teaching any step of pretreating cells. This is not found persuasive of error because the broadest reasonable interpretation of the scope of “generating one or more pretreated cells” as set forth in claim 74 is that this phrase is merely the intended outcome of the incubating step of claim 74, as this new “generating” step is entirely generic and does not set forth any particular method step nor compositions to treat the cells. Therefore, Applicant’s allegation on page 9 of the reply that claim 74 as amended requires the cells to be treated twice with the dehydration composition is not found persuasive of error as these arguments are not reasonably commensurate to the broadest reasonable interpretation of the scope of claim 74 when read in light of the specification. See M.P.E.P. § 2111 and 2111.04. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on page 9 of the reply, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant alleges that Baust is deficient by teaching storage of cells treated with salubrinal at colder temperatures then claimed but this is not found persuasive of error as there is as yet no evidence record that it would be unpredictable to combine the salubrinal of Baust with the dehydration and dry storage methods of Whitney in view of Mayeresse and Saghbini. See M.P.E.P. § 2413.02. The subsequent conclusory statement that the combination of Saghbini and Baust with Whitney would otherwise render the prior art unsatisfactory for its intended purpose is not found persuasive of error as Applicant has not asserted any particular technical reason in support of this statement. 
On page 10 of the reply, Applicant alleges that Whitney in view of Mayeresse and Saghbini, and Baust do not teach removing any predehydration formula from one or more (generically) pretreated cells. This is not found persuasive of error because it would have been obvious before the invention was filed to add the salubrinal of Baust in view of Saghbini to Whitney’s cells and to them remove the salubrinal of Baust prior to dry storage for the reasons given above. 
On pages 10-13 of the reply, Applicant alleges that the cited references do not teach a concentration of 10-200 mM alanine-glutamine dipeptide. This is not found persuasive of error because the arguments appear to ignore that Whitney teaches that betaine, alanine, glutamine, and hydroxyectoine as equivalents and as exemplary osmolyte stabilizers and that 10, 25, 50, and 100 mM hydroxyectoine is effective to stabilize and dry store nucleic acids a room temperature. Therefore and absent any showing to the contrary, the concentrations of hydroxyectoine would reasonable inform a person of ordinary skill in the art about relevant concentrations of the claimed alanine-glutamine dipeptide. Also see M.P.E.P. § 2144.05 (II) (A) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") In this case, there is as yet any evidence of record to suggest the claimed alanine-glutamine dipeptide concentration range is non-obvious.
	On page 13 of the reply, Applicants rely on arguments traversing the above rejection of claims 74, 77-79, 80-82, 85, 90, and 92-98 over Whitney in view of Mayeresse, Saghbini, and Baust to traverse the rejection of claim 76 further in view of Zajaczkowski and Eagle and the rejection of claim 83 further in view of Fujita. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653